IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-72,119-01


GUADALUPE LERMA, Relator

v.

FORT BEND DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 40504 IN THE 268th JUDICIAL DISTRICT COURT
FROM FORT BEND COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 268th Judicial District Court of Fort Bend County, the trial court subsequently entered an
untimely Order Designating Issues (ODI), and that the application has not yet been forwarded to this
Court.  This Court has held that, if an ODI is not entered within the allotted period of time, the
district clerk is required to forward the application because an untimely ODI interferes with the
district clerk's duty to transmit it to the Court and is therefore without effect. Gibson v. Dallas
County District Clerk, 275 S.W.3d 491 (Tex. Crim. App. 2009); Dejean v. Dallas County District
Clerk, 259 S.W.3d 183 (Tex. Crim. App. 2008); Martin v. Hamlin, 25 S.W.3d 718 (Tex. Crim. App.
2000). 
 	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Fort Bend County, is ordered to file a response, which may be made by: submitting the record on
such habeas corpus application; submitting, along with an explanation regarding the pertinent filing
dates, a copy of a timely filed order which designates issues to be investigated, see McCree v.
Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the nature of the claims asserted in
the application filed by Relator is such that the claims are not cognizable under Tex. Code Crim.
Proc. art 11.07, § 3; or stating that Relator has not filed an application for habeas corpus in Fort
Bend County.  This application for leave to file a writ of mandamus shall be held in abeyance until
the respondent has submitted the appropriate response.  Such response shall be submitted within 30
days of the date of this order.


Filed: June 17, 2009
Do not publish